Detailed action
Claims 1-20 are allowed.
Examiner's Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a telephone interview with Kristopher K, Hulliberger, reg. No. (53047), on 2/17/2021.

The application has been amended as follows:


(Currently Amended) A method for determining a location of an electronic device using bilateration, the electronic device having an antenna connected thereto, said method comprising the steps of:
receiving a plurality of signals emitted from a plurality of transmitting devices within a vicinity of the electronic device with the antenna; 
determining a signal quality for the plurality of signals that are received based on:

    PNG
    media_image1.png
    1
    3
    media_image1.png
    Greyscale
l) a received signal strength indicator or 2) a received signal power and a received signal gain, and 
signal propagation characteristics based on transmitting device information that comprises manufacturer and type of transmitting device for each of the plurality of transmitting devices;
2) the received signal power and [[2) ]]the received signal gain and designating at least two of the plurality of signals with the highest signal quality for location determination; 
determining a distance from the transmitting devices using the designated at least two of the plurality of signals based on one or more of:
1) a received signal power and a received signal gain as received by the antenna,
2) a transmitted power and a transmitted signal gain, or
3) location information associated with each of the plurality of transmitting devices identified by at least one of a media access control (MAC) address and an 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
internet protocol (IP) address; and
generating new coordinates for the electronic device based upon the distances from the plurality of transmitting devices and recording the new coordinates as a current location of the electronic device.
(Original) The method as set forth in claim 1 wherein the signal propagation characteristics is further defined as a signal propagation curve.
(Original) The method as set forth in claim 2 further comprising the step of predicting fluctuations of the signal propagation curve with the electronic device to achieve more stable detection and higher signal quality.
(Original) The method as set forth in claim 3 wherein the step of predicting the fluctuations is further defined as combining 1) the received signal strength indicator 
(Original) The method as set forth in claim 1 wherein the step of generating new coordinates further comprises the steps of developing first and second transmission circles based upon the distances from first and second transmitting devices and the transmitting device information; determining points of intersection where the first and second transmission circles intersect; determining which of the two points of intersection is reliable; and generating new coordinates for the electronic device based upon the reliable intersection.
(Original) The method as set forth in claim 5 further comprising the step of obtaining velocity and direction inputs by the electronic device associated with movement of the electronic device from a previous location.
(Original) The method as set forth in claim 6 wherein the step of determining which of the two points of intersection are reliable is further defined as comparing the points of intersection with the previous location relative to the velocity and direction inputs and determine which of the points is feasible.
(Original) The method as set forth in claim 7 further comprising the step of determining if at least one of the two points of the intersection is feasible by comparing previous location coordinates to intersection coordinates for the two points.
(Original) The method as set forth in claim 8 wherein the step of determine if at least one of the two points of the intersection is feasible is further defined comparing 
(Original) The method as set forth in claim 1 further comprising the step of calculating an estimated location based on a previous location, velocity and direction of the electronic device, and establishing a tolerance associated with the estimated location.
(Original) The method as set forth in claim 10 wherein the velocity and direction are provided by at least one or more of an accelerometer or a gyroscope.
(Original) The method as set forth in claim 10 further comprising the step of determining if the current location is within the tolerance and if one of the intersection coordinates are within the tolerance, then this intersection coordinate is deemed reliable.
(Original) The method as set forth in claim 1 wherein the step of generating the new coordinates occurs at least 100 times per second.
(Currently Amended) A method for determining a location of an electronic device using bilateration, the electronic device having an antenna connected thereto, said method comprising the steps of:
receiving a plurality of signals emitted from a plurality of transmitting devices within a vicinity of the electronic device with the antenna;
determining transmitting device information that comprises manufacturer and type of transmitting device for each of the plurality of transmitting devices; 
determining signal propagation curves for the transmitting devices and predicting fluctuations of the signal propagation curve with the electronic device; 
determining a signal quality for the plurality of signals that are received based on:

the predicted fluctuations of the signal propagation curve; and 
comparing the predicted fluctuations of the signal propagation curve with either 1) the received signal strength indicator or 2) the received signal power and [[2) ]]the received signal gain and designating at least two of the plurality of signals with the highest signal quality for location determination.
(Original) The method as set forth in claim 14 further comprising the step of determining a distance from the transmitting devices using the designated at least two of the plurality of signals based on one or more of:
a received signal power and a received signal gain as received by the antenna,
a transmitted power and a transmitted signal gain, or
location information associated with each of the plurality of transmitting devices identified by at least one of a media access control (MAC) address and an internet protocol (IP) address; and
generating new coordinates for the electronic device based upon the distances from the plurality of transmitting devices and recording the new coordinates as a current location of the electronic device.
(Original) The method as set forth in claim 15 wherein the step of generating new coordinates further comprises the steps of developing first and second transmission circles based upon the distances from first and second transmitting devices and the transmitting device information; determining points of intersection where the first and 
(Original) The method as set forth in claim 16 further comprising the step of obtaining velocity and direction inputs by the electronic device associated with movement of the electronic device from a previous location.
(Original) The method as set forth in claim 17 wherein the step of determining which of the two points of intersection are reliable is further defined as comparing the points of intersection with the previous location relative to the velocity and direction inputs and determine which of the points is feasible.
(Original) The method as set forth in claim 18 further comprising the step of determining if at least one of the two points of the intersection is feasible by comparing previous location coordinates to intersection coordinates for the two points.
(Original) The method as set forth in claim 19 wherein the step of determine if at least one of the two points of the intersection is feasible is further defined comparing at least one difference in latitude and longitude with either actual speed of the electronic device or velocity threshold intervals.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665